DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a locking apparatus for a ride-able board, wherein the ride-able board comprises a deck and a truck, and the truck comprises a baseplate coupled to the deck, a kingpin extending from the baseplate away from the deck, and a hanger connected to the kingpin, the locking apparatus comprising: a housing configured to fit between the hanger and the baseplate and to encompass and prevent access to at least a part of the baseplate of the truck, a shackle comprising a plurality of ends, wherein one or both of the ends is configured for inserting into and locking securely with the housing, a lock fixture in the housing configured to securely fasten the shackle to the housing when the lock fixture is activated, one or more kingpin keys attached to the housing, wherein said one or more kingpin keys comprises a protrusion that sticks or juts out at an interior wall of the housing, and the associated method of securing a ride-able board using the locking apparatus.
The closest prior art of record, U.S. Patent Number 5,709,113 to Godfrey, discloses a locking apparatus (31) for a wheeled vehicle, wherein the wheeled vehicle comprises, the locking apparatus comprising: a housing (32) configured to fit between a seat tube and the rear wheel, a shackle (76) comprising a plurality of ends (ends of 77 and 78 respectively), wherein one or both of the ends is configured for inserting into and locking securely with the housing, a lock fixture (41) in the housing configured to securely fasten the shackle to the housing when the lock fixture is activated, one or more kingpin keys (37face toward interior of the housing to retain the lock apparatus on the seat tube) attached to the housing, wherein said one or more kingpin keys comprises a protrusion that sticks or juts out at an interior wall of the housing.
However, Godfrey does not disclose the locking apparatus for use with a ride-able board having a deck and a truck, and the truck comprises a baseplate coupled to the deck, a kingpin extending from the baseplate away from the deck, and a hanger connected to the kingpin, wherein the housing configured to fit between the hanger and the baseplate and to encompass and prevent access to at least a part of the baseplate of the truck, and the associated method of securing a ride-able board using the locking apparatus 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to locking devices for ride-able boards:

U.S. Patent Number 4,773,239 to Lowe et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
June 24, 2021